Citation Nr: 1451934	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral foot blisters.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970, with service in the Republic of Vietnam from January 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the available record indicates that pertinent evidence may be missing from the record.  The Board notes that in correspondence dated in October 2011 the Veteran reported that a VA provided, "QTC," medical opinion found that tinea cruris was incurred as a result of tropical fungus exposure in Vietnam.  He also asserted that the RO had not considered the findings of his Agent Orange examination.  The Veteran has reported having had skin and feet problems since service in Vietnam and his spouse recalled observations of his skin problems.  VA records show the Veteran was scheduled for an Agent Orange Registry examination in October 2006.  The available record does not include a copy of the October 2006 Agent Orange Registry examination report or any "QTC" examination addressing the Veteran's skin disorder.  The Board finds that additional development is required to obtain medical opinions as to the issues on appeal and to obtain copies of all pertinent VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  Take specific action to either obtain copies of an October 2006 Agent Orange examination and a "QTC" examination addressing skin disorders or explain why those records cannot be obtained.

2.  Schedule the Veteran for an examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that any chronic skin disability found, including of the feet, is the result of active service, to include as a result of herbicide or tropical fungus exposure during service in Vietnam, or any other incident of service.

3.  Obtain a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that hypertension developed or has been permanently aggravated as a result of active service, to include as a result of herbicide exposure in Vietnam, service-connected diabetes mellitus, or service-connected PTSD. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

